DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These art anticipated the generic claim language related to “convolving, according to a location of the sound source, an impulse response of an early reflection sound with the sound signal to generate an early reflection sound control signal that reproduces an early reflection sound & and convolving an impulse response of a reverberant sound with the sound signal to generate a reverberant sound control signal that reproduces a reverberant sound” Nosrati et al. (US 10,872,602 B2) as in fig.3; or Hvidsten (US 10,757,240 B1) as in fig.3  or Tsuchida (US 2020/0402496 A1) as in fig.3. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15 is rejected under 35 U.S.C. 101 because the claim is directed to a storage medium containing program, wherein such storage medium covers transitory medium which is non-patent eligible matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, 13, 15 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Asada et al. (US 11,037,544 B2).

Claim 1, the prior art as in Asada et al. disclose of a sound signal processing method comprising: obtaining a sound signal of a sound source (fig.4/6 (400); fig.13/14(402); col.6 line 50-60; col.12 line 25-60); convolving, according to a location of the sound source, an impulse response of an early reflection sound with the sound signal to generate an early reflection sound control signal that reproduces an early reflection sound & and convolving an impulse response of a reverberant sound with the sound signal to generate a reverberant sound control signal that reproduces a reverberant sound (fig.6 (404); fig.12-13 (404); col.8 line 5-40 & col.9 line 10-45). 

2. The sound signal processing method according to claim 1, wherein the reverberant sound control signal is generated by convolving, according to the location of the sound source, the impulse response of the reverberant sound with the sound signal (fig.6 (404); fig.12-13 (404); col.8 line 5-40).  

3. The sound signal processing method according to claim 1, wherein the impulse response of the early reflection sound and the impulse response of the reverberant sound are each an impulse response measured for each of a plurality of locations of the sound source in a space in advance (fig.10; col.10 line 40-55; col.11 line 30-55; col.7 line 1-40).  

4. The sound signal processing method according to claim 3, further comprising measuring the impulse response of the early reflection sound and the impulse response of the reverberant sound for each of a plurality of speakers that output the early reflection sound control signal and the reverberant sound control signal and for each of the plurality of locations of the sound source in the space in advance (fig.4/10 (400); col.4 line 1-12; col.6 line 25-67; col.7 line 1-40).  

6. The sound signal processing method according to claim 1, wherein convolving, according to the location of the sound source, the impulse response of the early reflection sound with the sound signal to generate the early reflection sound control signal includes (i) using a first filter to generate the early reflection sound control signal in a case where the sound source has a first location and (ii) using a second filter different from the first filter, to generate the early reflection sound control signal in a case where the sound source has a second location different from the first location (col.7 line 1-35 & col.10 line 40-55).  

8. A sound signal processing device comprising: a sound signal obtainer that obtains a sound signal of a sound source (fig.4/6 (400); fig.13/14(402); col.6 line 50-60; col.12 line 25-60); an early reflection sound control signal generator that convolves, according to a location of the sound source, an impulse response of an early reflection sound with the sound signal to generate an early reflection sound control signal that reproduces an early reflection sound & and a reverberant sound control signal generator that convolves an impulse response of a reverberant sound with the sound signal to generate a reverberant sound control signal that reproduces a reverberant sound (fig.6 (404); fig.12-13 (404); col.8 line 5-40 & col.9 line 10-45). 
  

9. The sound signal processing device according to claim 8, wherein - Ix- the reverberant sound control signal generator generates the reverberant sound control signal by convolving, according to the location of the sound source, the impulse response of the reverberant sound with the sound signal (fig.6 (404); fig.12-13 (404); col.8 line 5-40).    

10. The sound signal processing device according to claim 8, wherein the impulse response of the early reflection sound and the impulse response of the reverberant sound are each an impulse response measured for each of a plurality of locations of the sound source in a space in advance (fig.10; col.10 line 40-55; col.11 line 30-55; col.7 line 1-40) .    

11. The sound signal processing device according to claim 10, wherein the impulse response of the early reflection sound and the impulse response of the reverberant sound are measured for each of a plurality of speakers that output the early reflection sound control signal and the reverberant sound control signal and for each of the plurality of locations of the sound source in the space in advance (fig.4/10 (400); col.4 line 1-12; col.6 line 25-67; col.7 line 1-40).   

13. The sound signal processing device according to claim 8, wherein convolving, according to the location of the sound source, the impulse response of the early reflection sound with the sound signal to generate the early reflection sound control signal includes (i) using a first filter to generate the early reflection sound control signal in a case where the sound source has a first location and (ii) using a filter, different from the first filter, to generate the early reflection sound control signal in a case where the sound source has a second location different from the first location (col.7 line 1-35 & col.10 line 40-55).   

Claim 15, the prior art disclose of a storage medium storing a sound signal processing program that causes a sound signal processing device to execute processing of: obtaining a sound signal of a sound source (fig.4/6 (400); fig.13/14(402); col.6 line 50-60; col.12 line 25-60); convolving, according to a location of the sound source, an impulse response of an early reflection sound with the sound signal to generate an early reflection sound control signal that reproduces an early reflection sound & and convolving an impulse response of a reverberant sound with the sound signal to generate a reverberant sound control signal that reproduces a reverberant sound (fig.6 (404); fig.12-13 (404); col.8 line 5-40 & col.9 line 10-45).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 11,037,544 B2) and Giron et al. (US 10,764,703 B2).

7. The sound signal processing method according to claim 1, wherein the sound signal to be convolved with the impulse response of the reverberant sound is obtained from a microphone (fig.4/6 (400); fig.13/14(402); col.6 line 50-60; col.10 line 40-55).

	But the art never specify of an omnidirectional microphone being used. But Giron et al. disclose of using an omnidirectional microphone associate with sound being captured (col.2 line 40-45). Thus, one of the ordinary skills in the art could have varied the microphone being used to being such omnidirectional microphone so as to capture sound in various locations. 

The claim(s) 14 which in substance disclose the same limitation as in claim(s) 7 has been analyzed and rejected accordingly. 

Claim (s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 11,037,544 B2) and Mindlin et al. (US 10,757,528 B1).

5. The sound signal processing method according to claim 1, wherein the impulse response of the early reflection sound and the impulse response of the reverberant sound each include a first impulse response and a second impulse response, and the sound signal with which to convolve the first impulse response and a sound signal with which to convolve the second impulse response are mentioned herein (col.10 line 40-55; col.11 line 30-55; col.7 line 1-40).  
 
Although, the concept of crossfading associated with various impulse responses including crossfaded when switching is made from the first impulse response to the second impulse response.  But it shall be noted Mindlin et al. disclose of such aspect related to various impulse responses including crossfaded when switching is made from the first impulse response to the second impulse response (col.16 line 1-12). Thus, one of the ordinary skills in the art could have modified the art by adding such cross fading feature so as to provide  a smooth transition for a more natural sound. 

Claim(s) 12 which in substance disclose the same limitation as in claim(S) 5 has been rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654